14 So. 3d 1080 (2009)
MT. NEBO MISSIONARY BAPTIST CHURCH, Sim Alexander, Larceodious Jones and Joyce Simmons, Appellants,
v.
Willie GLEE, Appellee.
No. 1D07-6359.
District Court of Appeal of Florida, First District.
June 3, 2009.
*1081 Fred H. Flowers, Tallahassee, for Appellants.
Conrad C. Bishop, Jr. of The Bishop Law Firm, P.A., Perry, for Appellee.
WOLF, J.
The trial court erred in finding that it had personal jurisdiction over Mt. Nebo Missionary Baptist Church (Mt. Nebo). The complaint in the instant case sought reinstatement of appellee as a deacon at Mt. Nebo. The complaint was served only on the three named appellants. There is no allegation in the complaint that these appellants have the authority to act on behalf of Mt. Nebo to reinstate appellee as a deacon of the church.
As this court found in Walton-Okaloosa-Santa Rosa Medical Society v. Spires, 153 So. 2d 325 (Fla. 1st DCA 1963), an injunction issued against an unincorporated association, whose individual members were not served notice, is not binding on that association. Here, it is uncontested that Mt. Nebo was an unincorporated association and that its individual members were not served notice. Therefore, the trial court did not have personal jurisdiction over Mt. Nebo, and the trial court's order that appellee be "reinstated as a deacon in the Defendant/Church" is not binding on Mt. Nebo.
We, therefore, reverse the order of enforcement against Mt. Nebo and direct that the trial court grant appellants' motion to quash the purported service on the church.
HAWKES, C.J., and KAHN, J., concur.